DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species a of “Fig.4” and claims “1-4 and 7-11” in the reply filed on 03/02/2022 is acknowledged.
Claims “5-6 ” are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 03/02/2022.  Applicant traverse and indicates that the subject matter of species is related and searching one species would encompass other species.  Examiner respectfully indicates that the species are mutually exclusive and it would require double search since the structures are different of both species, therefore, the election/restriction is final. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on “12-03-2019 ” is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ ROTARY ELECTRIC MACHINE WITH STATOR CORE HAVING POWDER BODIES WITHIN HOLES ”.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7  are rejected under 35 U.S.C. 103 as being unpatentable over Takayori (JP2016025724 hereinafter “Takayori”) in view of Tarifumi (JP2011244675 hereinafter “Tarifumi”). 
Re-claim 1, Takayori discloses a rotary electrical machine comprising: a rotatably supported rotor (P[0039], rotor of the motor), and  a stator having a stator core (10,120) that is disposed coaxially with the rotor (rotor rotates in stator); wherein the stator core is configured as a plurality of stacked steel plates (20, 20b, 20a), and has a yoke portion of annular shape (23,yoke shown in Fig.1, annular), a plurality of teeth (24) extending in radial directions from the yoke portion (23), and slots (between 24)  provided between adjacent teeth (24); and the yoke portion has holes (21,22) that extend in the stacking direction of the steel plates (see fig.2), at positions of radial-direction extension of the slots (slots of between 24 radial direction), and molded bodies (40) formed from within the holes (21, 22).  

    PNG
    media_image1.png
    849
    715
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    598
    539
    media_image2.png
    Greyscale

	Takayori fails to explicitly teach that a stator winding is wound in the slots; molded powder bodies formed from a magnetic powder are provided within the holes.  
	However, Tarifumi teaches a stator winding is wound in the slots (P[0012], winding is wound around teeth part 2); molded powder bodies (P[0014, powder magnetic material)  formed from a magnetic powder are provided within the holes (3, see P[0014]).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator and molded bodies provided within the holes disclosed by Takayori where that a stator winding is wound in the slots; molded powder bodies formed from a magnetic powder are provided within the holes as shown by Tarifumi to make a split stator that avoids decrease in output of the motor and increase in iron loss, making it a better motor avoiding short circuit (Tarifumi, P[0007]).
Re-claim 2, Takayori as modified discloses the rotary electrical machine according to claim 1, wherein the holes (21,22) are disposed in the yoke portion at positions that are closer to the slots than to the center position of the yoke width, in a radial direction (annotated Fig.1).  
Re-claim 3, Takayori as modified discloses the rotary electrical machine according to claim 2, wherein the holes (20,21) are formed with a shape having a cross-section in which a circumferential length dimension (annotated Fig.2) is larger than a radial length dimension (annotated Fig.2).  
Re-claim 7, Takayori as modified discloses the rotary electrical machine according to claim 1, wherein the yoke portion is provided with crimping portions (28, see Fig.3) disposed at positions of radial-direction extension of the teeth (teeth are 24 are extended to yoke in radial direction)) , for fixedly attaching the steel plates by compression (28 are used to fix steel plate).  
Re-claim 9, Takayori as modified discloses the rotary electrical machine according to claim 7, wherein the electrical resistivity of the molded powder bodies (40 is insulating material, liquid crystal polymer, or resin has high resistivity to electricity) has a higher value than the electrical resistivity of the crimping portions (28 which is the fitting portion made of core material, silicon steel lamination of .006, and soft magnetic composite is greater than 1).  
Re-claim 10, Takayori as modified discloses the rotary electrical machine according to claim 1, wherein the stator core (10) is configured of a plurality of annular shape core members (20) that are joined together along the axial direction (see Fig.1), and are bodies formed of stacked steel plates (20), with each of the core members having slots, teeth and a yoke portion (see Fig.1); and the holes and the molded powder bodies are provided in each of the core members (the holes and 40 are in all the cores, see fig.1 and Fig.2).  
Re-claim 11, Takayori as modified discloses the rotary electrical machine according to claim 10, wherein the plurality of core members are stacked in a condition where they are respectively shifted in phase by a prescribed angular amount in the circumferential direction, with the positions of the holes in each core member being different, with respect to the circumferential direction, from the positions of the holes in another core member that is joined thereto (see annotated Fig.2).  
Allowable Subject Matter
Claim 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 4, recites “inter alia” “4. The rotary electrical machine according to claim 1, wherein the stator core has a plurality of core blocks that are linked in a circumferential direction, and is formed by attaching adjacent core blocks to each other;  the core blocks each have two or more of the teeth; the slots are formed between adjacent teeth that belong to the same one of the core blocks, and between one each of respective teeth of each pair of adjacent core blocks; and the holes and the molded powder bodies are disposed corresponding to respective slots formed between teeth that belong to the same one of the core blocks.”

    PNG
    media_image3.png
    387
    495
    media_image3.png
    Greyscale

	
The combination of prior art of record, nor SEARCH nor PCT or EPO searches nor Google search fail to teach the combination of claims 1 and claim 4, specially the details of claim where the core has magnetic bodies and each core block has at least 2 teeth and slots formed adjacent teeth and they are disposed corresponding to the respective slots formed between teeth that belong to the same one of the core blocks, the combination is unique.  Murkami “20170288480” is closest prior art reference and does not have powder holes or distances as shown in claims. 
Re-claim 8,  recites “ 8. The rotary electrical machine according to claim 7, wherein in the yoke portion, the positions of the holes and the positions of the crimping portions are respectively different with respect to a radial direction, with the positions of the holes being closer to the slots than are the positions of the crimping portions”. 
 The combination of prior art of record fail to teach the combination of claims 1, 7 and 8 together, specially where the core has magnetic bodies and each core block has crimping portions and that the yoke and positions of the yoke and crimp portions are different and holes are closer to slots than crimping portions. the same one of the core blocks, the combination is unique.  Murkami “20170288480” is closest prior art reference and does not have powder holes or distances as shown in claims. 



    PNG
    media_image4.png
    727
    587
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    857
    735
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    590
    590
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834